Citation Nr: 0012577	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-28 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether a substantive appeal was timely filed from a May 
1994 rating action.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 16 to September 
13, 1969.  By rating action dated in June 1975 the Department 
of Veterans Affairs (VA) denied entitlement to service 
connection for bronchial asthma.  The veteran was duly 
notified of the decision and did not appeal.  

In March 1994 the veteran submitted additional information 
for the purpose of reopening his claim.  In a May 1994 rating 
action the VA Regional Office (RO), Sioux Falls, South 
Dakota, held that the additional information was not new and 
material and was insufficient to reopen the claim.  Later in 
May 1994 the veteran submitted a notice of disagreement with 
that decision.  A statement of the case was sent to the 
veteran in May 1994.  In August 1994 the veteran testified at 
a hearing at the regional office before a hearing officer.  
In October 1994 the regional office continued the denial of 
the veteran's claim.  In June 1995 a substantive appeal (VA 
Form 9) was submitted by the veteran's representative on his 
behalf.  In October 1996 the regional office held that the 
veteran's substantive appeal had not been timely filed.  The 
veteran appealed from that decision.  The case is now before 
the Board for appellate consideration.  

In May 1998 the veteran's representative maintained that the 
June 1975 rating action had involved clear and unmistakable 
error in failing to grant service connection for the 
veteran's bronchial asthma.  In a May 1998 rating action the 
regional office held that that rating action had not involved 
clear and unmistakable error.  A timely notice of 
disagreement was submitted with regard to that decision and a 
statement of the case regarding that matter was sent to the 
veteran in September 1998.  However, a substantive appeal has 
not been filed regarding that issue.  Thus, that matter is 
not in an appellate status, and it cannot be considered by 
the Board.  38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  By rating action dated in June 1975 the VA regional 
office denied entitlement to service connection for bronchial 
asthma.  The veteran was duly notified of that decision and 
did not submit an appeal.  

2.  In March 1994 the veteran attempted to reopen his claim 
for service connection for bronchial asthma.  

3.  In a May 1994 rating action the regional office held that 
the additional information was not new and material and was 
insufficient to reopen the claim.  

4.  The veteran disagreed and was sent a statement of the 
case in May 1994.  He testified at a hearing before a hearing 
officer in August 1994.  In June 1995 a VA Form 9 
(substantive appeal) was submitted by the veteran's 
representative on his behalf. 

5.  The evidence that has been received since the June 1975 
rating action denying entitlement to service connection for 
bronchial asthma is essentially cumulative in nature or does 
not bear directly on the issue.  


CONCLUSIONS OF LAW

1.  By resolving all doubt in the veteran's favor, it may be 
concluded that a substantive appeal with regard to the May 
1994 rating action was timely submitted.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.203 
(1999).

2.  The evidence received since the June 1975 rating action 
denying entitlement to service connection for bronchial 
asthma is not new and material.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The June 1975 rating action denying entitlement to 
service connection for bronchial asthma is final and his 
claim has not been reopened.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether a Substantive Appeal from the 
May 1994 Rating Action Was Timely Submitted.  

Following a claim for compensation or pension benefits 
received from the veteran in March 1994, a May 1994 rating 
action the regional office held that new and material 
evidence had not been submitted which would warrant reopening 
the veteran's claim for service connection for bronchial 
asthma.  His claim for pension benefits was not adjudicated 
because it was determined that he had less than 90 days of 
service and therefore did not qualify.  The subsequent 
procedural actions with regard to the service connection 
issue have been set out above in the Introduction section and 
will not be repeated here.  

An appeal consists of timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  The substantive appeal 
should set out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination or determinations being appealed.  
To the extent feasible, the argument should be related to 
specific items in the statement of the case and any prior 
supplemental statements of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination or determinations 
being appealed.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R.§  20.203.

Following a May 1994 rating action in which the regional 
office held that new and material evidence had not been 
submitted that would warrant reopening of the veteran's claim 
for service connection for bronchial asthma the veteran 
submitted a notice of disagreement which included a request 
for a hearing before the Hearing Officer.  He was sent a 
statement of the case later in May 1994.  His VA Form 9, 
substantive appeal, was not received until June 1995 which 
was more than one year after the May 1994 rating action.  
Thus, that form was not timely submitted.  However, in August 
1994 the veteran had provided testimony at a hearing at the 
regional office.  He described in considerable detail his 
reasons for believing that service connection should be 
established for bronchial asthma.  

The Board notes that under VA guidelines (VA Manual 21-1, 
Part IV, Paragraph 8.04), a notice of disagreement may be 
conveyed orally at a personal hearing.  That provision 
provides that although a written statement should be 
solicited from the claimant at the time of the hearing, a 
transcription of the hearing containing the expression of 
disagreement will nevertheless fulfill the requirement of 
38 U.S.C.A. § 7105(b)(2) that the statement be "in writing."

Paragraph 8.15 of the VA Manual provides that written 
statements may be acceptable in lieu of the VA Form 9 and a 
statement from a transcript of a personal hearing may be 
accepted as a substantive appeal in the same manner as a 
notice of disagreement. 

The Board further notes that in the case of Tomlin v. Brown, 
5 Vet. App. 355 (1993), the U.S. Court of Appeals for 
Veterans Claims held that an oral statement by an appellant's 
accredited representative during a hearing before a VA 
regional office when later reduced to writing in a transcript 
constituted a notice of disagreement within the meaning of 
38 U.S.C.A. § 7105(b).  The same reasoning would logically 
apply to the required formal appeal following the statement 
of the case, as noted in M21-1, Part IV, para. 8.15.  While 
such manual provisions do not have the force of law, and need 
not be followed by the Board as precedent, they are 
instructive as to VA procedural policy, and can be accepted 
if not otherwise inconsistent with pertinent laws, 
regulations and precedent opinions.  

While the transcript does not clearly express the concept 
that it was intended to constitute the formal appeal, that 
intent is not ruled out.  Since such procedural matters are 
to be construed liberally in the veteran's favor, the Board 
can conclude that the August 1994 hearing on appeal which was 
reduced to writing in a transcript may be accepted as a 
substantive appeal.  Accordingly, it follows that the 
substantive appeal was timely submitted and the Board has 
jurisdiction to consider the issue of whether additional 
evidence has been presented to warrant reopening of the 
veteran's claim for service connection for bronchial asthma.  


II.  Whether or Not Additional Evidence 
Has Been Submitted to Warrant Reopening of a Claim 
for Service Connection for Bronchial Asthma.

As indicated previously, the veteran's initial claim for VA 
disability benefits was submitted in March 1975.  He referred 
to asthma.  In a June 1975 rating action the regional office 
denied entitlement to service connection for bronchial 
asthma.  The veteran was duly notified of that decision and 
did not submit an appeal.  

In March 1994 the veteran submitted additional information 
for the purpose of reopening his claim.  In a May 1994 rating 
action the regional office held that the additional 
information was not new and material and was insufficient to 
reopen the claim.  The veteran appealed from that decision.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
A claim on such an issue may not be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 20.302.  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with other evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  A recent decision by the U.S. Court of 
Appeals for the Federal Circuit modified the standard for 
finding whether recently submitted evidence is new and 
material.  Hodge v. West, 153 F. 3rd, 1356 (1998).  That case 
removed the standard which required that the new evidence 
raise a reasonable possibility that the new evidence would 
change the outcome of the matter.  

The evidence of record at the time of the June 1975 rating 
action included the veteran's service medical records which 
reflect that when he was examined for entry into service on 
April 3, 1969, clinical evaluation of the lungs and chest was 
normal, but no medical history from that time is of record.  
The veteran was seen on August 9, 1969, with a complaint of 
difficulty breathing.  It was indicated that he had asthma 
and his last previous attack had been about one year 
previously.  The examination reflected definite wheezes 
throughout the entire chest.  It was also recorded that he 
had a history of asthma since age 8 or 9.  

On August 14 the veteran was again seen with a complaint of 
asthma.  He had had an attack the previous night.  On August 
15 it was indicated that he had a family history of asthma 
and was a smoker who smoked two packs per day.  Medication 
was provided.  

Another report dated August 15, 1969, reflects that the 
veteran had a six to seven-year history of wheezing that 
occurred at rest and increased with exertion and prolonged 
dust exposure.  Examination of the lungs showed bilateral 
expiratory wheezing at rest.  The diagnosis was asthma.  It 
was recommended that he be separated from service as not 
eligible for induction according to Army regulation.  

The veteran was examined for separation from military service 
on August 20, 1969.  Examination of the lungs and chest 
showed bilateral expiratory wheezing at rest.  Bronchial 
asthma was diagnosed.  Medical board proceedings dated August 
25, 1969 also note that the veteran had had bronchial asthma 
since age 10.  The members of the Board recommended that the 
veteran be separated from service for a condition that 
existed prior to service and had not been aggravated by 
active service.  

VA outpatient treatment records reflect that the veteran was 
seen in August 1973 with complaints including increased 
wheezing and coughing.  The assessment was asthma.  A chest 
X-ray study showed the lungs were clear.  There was no active 
disease in the chest.  A pulmonary function study in December 
1973 was entirely normal but still compatible with asthma in 
remission.

Other VA outpatient treatment records reflect that the 
veteran was seen on various occasions in 1977 and 1978 for 
various conditions including bronchial asthma.  

Reports of private medical treatment of the veteran from 1962 
to 1973 reflect treatment for various conditions including 
gastrointestinal problems.  A chest X-ray study in June 1965 
was considered probably normal.  A chest X-ray study in May 
1973 showed no significant abnormality.  The records do not 
reflect any treatment for asthma.  

During the August 1994 hearing, the veteran related that he 
had attempted on two different occasions to get into military 
service but he had not passed the physical examinations due 
to his asthma.  Prior to service he had been able to 
participate in track and flag football while in high school.  
He had also taken some type of medication for his asthma 
prior to service.  The asthma had not been a problem prior to 
service since he could participate in sports.  He related 
that he had two brothers who had asthma but neither one of 
them currently had that condition. During service he had been 
crawling around one day and breathing dust.  He stated that 
evening he began feeling very tight in his chest and the 
condition eventually became worse.  Prior to service he had 
never experienced his chest being that tight.  He was aware 
that for him an asthma attack could be brought about by dirt, 
night air, physical exercise and stress.  Boot camp had been 
very stressful for him.  He related that he was discharged 
from the Army because of his asthma.  

The veteran further testified that he had been on different 
types of inhalers and medication ever since his separation 
from service.  The veteran argued that although he had asthma 
at the time of his entrance into service the condition 
worsened while he was in basic training.  Prior to service he 
would have a little wheezing on occasion about every two 
months.  He had been treated for asthma as a teenager but not 
as a child.  During 1969 and 1970 he had not been under any 
kind of extensive treatment for asthma and had not been 
hospitalized.

The veteran later submitted additional private medical 
records reflecting treatment for various conditions from 1962 
until 1973.  He was treated for gastrointestinal problems in 
April 1962.  In January 1964 he was seen for coughing and 
wheezing.  A diagnosis of bronchitis was made.  In January 
1970 he was seen for pharyngitis.  His chest was reported to 
be clear.  

The evidence that has been submitted since the June 1975 
rating action includes the veteran's testimony at the August 
1994 hearing on appeal; however, the testimony essentially 
reiterates information that was already of record and had 
been considered in the June 1975 rating action.  The evidence 
of record at the time of the June 1975 rating action clearly 
established the preservice existence of the veteran's 
bronchial asthma and although the veteran may have sustained 
a temporary exacerbation of his symptoms during his brief 
period of active service, there is no indication of any 
permanent increase in severity of the basic underlying 
condition during service.  Diseases of allergic etiology, 
including bronchial asthma, will be considered for service 
connection based on the evidence of existence prior to 
enlistment and a comparative study of subsequent severity.  
Acute allergic manifestations which subside on removal of the 
allergen are to be regarded as acute conditions, healing 
without residuals.  38 C.F.R. § 3.380.  The veteran's opinion 
expressed at the hearing that his asthma worsened in service 
does not have significant evidentiary value since he is not a 
physician and would not be qualified to determine the extent 
of severity of that condition.  The veteran also provided a 
number of reports of private medical treatment reflecting 
treatment for various conditions prior to and after his 
separation from service.  The reports do not reflect any 
specific treatment for bronchial asthma.  The veteran 
testified at the hearing on appeal that he had been taking 
medication for his bronchial asthma since he was a teenager.  
Furthermore, he testified that the incident in service was 
precipitated by exposure to dust and subsided when removed 
from that environment.  Thus, the recently submitted evidence 
is considered to be essentially cumulative in nature.

In view of the above discussion, the veteran's claim for 
service connection for bronchial asthma is not reopened and 
the June 1975 rating action denying entitlement to service 
connection for that condition is final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.



ORDER

The veteran may be recognized as having taken a timely 
substantive appeal from the May 1994 rating action.  The 
appeal is granted to this extent.

New and material evidence has not been submitted which would 
warrant reopening the claim of entitlement to service 
connection for bronchial asthma.  The appeal is denied to 
this extent.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals





 

